Case 3:21-cv-00211-RAH-ECM-KCN Document 136-2 Filed 06/03/21 Page 1 of 5




                 EXHIBIT B
6/3/2021        Case 3:21-cv-00211-RAH-ECM-KCN
                                       Differential Privacy Document           136-2
                                                            - Statistical Inference is NotFiled  06/03/21
                                                                                          a Privacy Violation Page 2 of 5



   Di erentialPrivacy.org                                                  Home         About         Posts        Resources




   Statistical Inference is Not a Privacy Violation
   On April 28, 2021, the US Census Bureau released a new demonstration of its
   di erentially private Disclosure Avoidance System (DAS) for the 2020 US Census. The
   public were given a month to submit feedback before the system is nalized. This
   demonstration data and the feedback has generated a lot of discussion, including
   media coverage on National Public Radio, in the Washington Post, and via the
   Associated Press. The DAS is also the subject of an ongoing lawsuit.

   The following is a response from experts on di erential privacy and cryptography to
   the working paper of Kenny et al. on the impact of the 2020 U.S. Census Disclosure
   Avoidance System (DAS) on redistricting.

   This paper makes a common but serious mistake, from which the authors wrongfully
   conclude the Census Bureau should not modernize its privacy-protection technology.
   Not only do the results not support this conclusion, but they instead show the power
   of the methodology, known as di erential privacy, adopted by the Bureau, precisely
   the opposite of the authors’ erroneous conclusions.

   Trust is essential; once destroyed it can be nearly impossible to rebuild, and getting
   privacy wrong in this Census will have an impact on all future government surveys.
   The Census Bureau has shown that their 2010 (DAS) does not survive modern privacy
   threats, and in fact was roughly equivalent to publishing nearly three quarters of the
   responses. The Census Bureau’s decision to modernize its Disclosure Avoidance
   System (DAS) for the 2020 Decennial Census to be di erentially private is the correct
   response to decades of theoretical and empirical work on the privacy risks inherent in
   releasing large numbers of statistics derived from a dataset.

   The importance of the Census, and the reality that no technology competing with
   di erential privacy exists for meeting their con dentiality obligations, makes it very
   important that the public and policy makers have accurate information. We imagine
   you will be reporting on this topic in the future. Others have addressed aws in the
   paper regarding implications for redistricting; we want to provide you with an
   understanding of the privacy mistake in the study.
https://differentialprivacy.org/inference-is-not-a-privacy-violation/                                                       1/4
6/3/2021        Case 3:21-cv-00211-RAH-ECM-KCN
                                       Differential Privacy Document           136-2
                                                            - Statistical Inference is NotFiled  06/03/21
                                                                                          a Privacy Violation Page 3 of 5
   To understand the aw in the paper’s argument, consider the role of smoking in
   determining cancer risk. Statistical study of medical data has taught us that smoking
   causes cancer. Armed with this knowledge, if we are told that 40 year old Mr. S is a
   smoker, we can conclude that he has an elevated cancer risk. The statistical inference
   of elevated cancer risk—made before Mr. S was born—did not violate Mr. S’s privacy.
   To conclude otherwise is to de ne science to be a privacy attack. This is the mistake
   made in the paper.

   This is basically what Kenny et al. found.

   The authors looked at three di erent predictors: one built directly from (swapped)
   2010 Census data and the other two built using di erential privacy applied to
   (swapped) 2010 Census data, and evaluated all three “on approximately 5.8 million
   registered voters included in the North Carolina February 2021 voter le.” What did
   they nd?



            “Our analysis shows that across three main racial and ethnic
            groups, the predictions based on the [di erential privacy
            based] DAS data appear to be as accurate as those based on
            the 2010 Census data.”


   This makes perfect sense. Bayesian Improved Surname Geocoding, or BISG, is a
   statistical method of building a predictor inferring ethnicity (or race) from name and
   geography. Here, name and geography play the role of the information as to whether
   or not one smokes, and the prediction of ethnicity corresponds to the cancer risk
   prediction. The predictor is constructed from census data on the ethnic makeup of
   individual census blocks and statistical information about the popularity of individual
   surnames within di erent ethnic groups. With such a predictor, moving across the
   country can change the outcome, as can changing one’s name. But a BISG prediction
   is not about the individual, it is about the statistical—population-level—relationship
   between name, geography, and ethnicity.

   The di erentially private DAS enabled learning to make statistical inferences about
   ethnicity from name and geography, without compromising the privacy of any Census
   respondent, exactly as it was intended to do. In other words, the paper establishes
    tness-for-use of the DAS data for the BISG statistical method! Because di erential
   privacy permits learning statistical patterns without compromising the privacy of
https://differentialprivacy.org/inference-is-not-a-privacy-violation/                                                       2/4
6/3/2021        Case 3:21-cv-00211-RAH-ECM-KCN
                                       Differential Privacy Document           136-2
                                                            - Statistical Inference is NotFiled  06/03/21
                                                                                          a Privacy Violation Page 4 of 5
   individual members of the dataset, it should not interfere with learning the predictor,
   which is exactly what the authors found. Returning to our “smoking causes cancer”
   example, the researchers found that it was just as easy to detect this statistical
   pattern with a modern disclosure avoidance system in place as it was with the older,
   less protective system.

   The authors’ conclusions –“ the DAS data may not provide universal privacy
   protection” – are simply not supported by their ndings.

   They have confused learning that smoking causes cancer—and applying this predictor
   to an individual smoker—with learning medical details of individual patients in the
   dataset. Change the input to the predictor—replace “smoker” with “non-smoker” or
   move across the country, for example—and the prediction changes.

   The BISG prediction is not about the individual, it does not accompany her as she
   relocates from one neighborhood to another, it is a statistical relationship between
   name, geography, and ethnicity. It is not a privacy compromise, it is science.

   Signed:

           Mark Bun, Assistant Professor of Computer Science, Boston University
           Damien Desfontaines, Privacy Engineer, Google
           Cynthia Dwork, Professor of Computer Science, Harvard University
           Moni Naor, Professor of Computer Science, The Weizmann Institute of Science
           Kobbi Nissim, Professor of Computer Science, Georgetown University
           Aaron Roth, Professor of Computer and Information Science, University of
           Pennsylvania
           Adam Smith, Professor of Computer Science, Boston University
           Thomas Steinke, Research Scientist, Google
           Jonathan Ullman, Assistant Professor of Computer Science, Northeastern
           University
           Salil Vadhan, Professor of Computer Science and Applied Mathematics, Harvard
           University

   Please contact Cynthia Dwork for contact information for authors happy to speak
   about this on the record.

   Posted by Jonathan Ullman on June 3, 2021.
   Categories: Outreach De nitions

   [cite this] 0 Comments

https://differentialprivacy.org/inference-is-not-a-privacy-violation/                                                       3/4
6/3/2021        Case 3:21-cv-00211-RAH-ECM-KCN
                                       Differential Privacy Document           136-2
                                                            - Statistical Inference is NotFiled  06/03/21
                                                                                          a Privacy Violation Page 5 of 5
                                                                        SHOW COMMENTS




   Subscribe to updates from Di erentialPrivacy.org by Email, on Twitter, or via RSS.




https://differentialprivacy.org/inference-is-not-a-privacy-violation/                                                       4/4
